Title: From John Adams to Joseph Ward, 24 October 1809
From: Adams, John
To: Ward, Joseph

Dear Sir,—
                            Quincy, October 24, 1809.
                        
Your favor of the 13th came seasonably to my hand. Your approbation of my communications to the public continues to give me great pleasure, and will continue to console me under all the abuse that has been or may be produced by them. To you, who have been an attentive observer of public affairs for half a century, there can by very little that is wholly new; but when I consider the errors that have been published by all our own historians, by Ramsay, Gordon, Mrs. Warren, and even by Govenor Sullivan, as well as many others, I thought it would be pardonable to preserve some papers which might correct them in some degree. The papers of Governor Hancock and Govenor Adams, where are they? I thought it might be excusable to preserve some of mine. To preserve them all would require more time than I can possibly live; both those relative to the two great events, the Peace of 1783 with England and the Peace of 1800 with France, I thought I might live to produce: but even this is very uncertain. The method I have taken and pursued must have a whimsical appearance with the present age, and with posterity; but I care not for that.
I am not ignorant of the person who caused the new edition of Hamilton’s libel. Though it is hushed up in public, I have reason to believe it is circulated in private—and the editor, I doubt not, will get money by it. Its partisans do not communicate their underhand manœuvres to you nor to me nor to the public.
Your ideas of public faith and public credit are very correct; but what ideas has this nation of either. Paper money, Continental currency, Land Bank, Old Tenor: recollect the history of all these and then say what conceptions of public faith and what theories of public credit have been and are still entertained by our beloved countrymen. If I was the Witch of Endor I would wake the ghost of Hutchinson and give him absolute power over the currency of the United States and every part of it; provided always that he should meddle with nothing but currency. As little as I reverence his memory, I will acknowledge that he understood the subject of coin and commerce better than any man I ever knew in this country. He was a merchant, and there can be no scientific merchant without a perfect knowledge of the theory of a Medium of Trade. If there is one merchant now alive in America, I know him not, and have never heard of him. Ambition, the downfall of Old Cole’s Cab, was Hutchinson’s downfall. But how many humane and plausible apologies and excuses can be made for Hutchinson’s ambition: not one of which can be pleaded for Hamilton. How infinitely superior in morals and in knowledge was Hutchinson to Hamilton, and especially in the Science of Finance!
It will be eternally in vain to talk of public credit, until we return to a pure unmixed circulation of standard gold and silver There can never be a government of laws in money matters without a fixed philosophical and mathematical standard. Contracts can never be inviolable without a stable standard. England and Holland have been models in this respect. I will venture to say there is not a village in the Seven Provinces in which this subject is not better understood than it is in any part of America. There is not a Burgomaster, Pensionary, Counsellor, or Schepen, and there are near five thousand of them all, who does not understand this subject better than Hamilton did; and who has not a more sacred regard to the scientific principles and standard of it. I despair, as you seem to do, of ever seeing Britain return to sound policy. If her treatment of America in 1760 and onwards; if her treatment of Holland in 1780 and onwards; if her treatment of all Europe for fifteen years past; if her treatment of the East Indies, can leave to our countrymen any confidence in her justice or humanity, let them enjoy it; I own I cannot.
Pray continue me in your love and favor me with your thoughts as often as you can, for I am and have been a long time, with very great esteem, / Your friend and servant,


John Adams